UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT



                                No. 01-10155
                              Summary Calendar



                          UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                       versus

                                  MICHAEL KNOX,

                                                         Defendant-Appellant.


            Appeal from the United States District Court
                 for the Northern District of Texas
                         (3:00-CR-253-ALL-D)


                          July 20, 2001
Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

      As   his   first    issue   for    contesting     the   district   court’s

revocation of his supervised release, Michael Knox asserts:                  the

district court should have required the Government to present

independent evidence against him; and should have provided reasons

for its judgment.        At a supervised release revocation proceeding,

a   defendant    is   entitled    to    certain   due   process   protections,

including disclosure of the evidence against him and a written

explanation of the factfinder’s reasons.           See Morrissey v. Brewer,

408 U.S. 471, 488-489 (1972) (setting out requirements for parole


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
revocation), United States v. Ayers, 946 F.2d 1127, 1129-30 (5th

Cir. 1991) (applying Morrissey’s requirements to revocation of

supervised release).      But, Knox waived those rights by pleading

true to the charges against him.          See Morrissey, 408 U.S. at 490;

United States v. Holland, 850 F.2d 1048, 1050-51 (5th Cir. 1988).

We reject Knox’s claim that, despite that waiver, more is required.

     Knox’s other issue is that the district court should have

ascertained on the record that his plea of true was knowing and

voluntary as is required under Boykin v. Alabama, 395 U.S. 238

(1969) (requirements for guilty plea). Because Knox did not object

to the district court’s failure to do so at the revocation hearing,

review is only for plain error.        United States v. Olano, 507 U.S.

725, 732-35 (1993).      Knox concedes that our court has refrained

from deciding whether Boykin should be extended to revocations of

supervised release. Cf. United States v. Johns, 625 F.2d 1175 (5th

Cir. Unit B. 1980) (declining to extend Federal Rule of Criminal

Procedure    to   probation    revocation,     but   declining    to   reach

protections afforded by Boykin).            Furthermore, nothing in the

record shows that Knox did not understand the consequences of his

plea or the elements of his offense, nor does he assert his plea

actually    was   unknowing   or   involuntary,   thereby   affecting   his

substantial rights. In short, Knox has failed to show plain error.


                                                                 AFFIRMED




                                      2